DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 12-21 have been cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-21 directed to invention non-elected without traverse.  Accordingly, claims 12-21 have been cancelled.

Response to Amendment
This Office action is in response to the communication filed 03/13/2022.
Applicant’s arguments, see page 9, filed 03/13/2022, with respect to claims 2-21 have been fully considered and are persuasive.  The rejection of claims 2-11 has been withdrawn. 
The Withdrawn Claims 12 and 21, filed 03/13/2022, have been cancelled.

	
Reasons for Allowance
Allowable Subject Matter
Claims 2-11 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a subjective refraction apparatus for generating a prescription for one or more corrective lenses of a patient having all the claimed features of applicant's instant invention, specifically including: (c) an optical system disposed along an optical axis between the point light source and a patient's eye which initially forms a blurry image of the point light source at the patient's eye, (d) wherein the plane wave light source comprises a point source spaced apart from the patient a predetermined distance and having a predetermined diameter, or a substantially collimated light beam from a light source that simulates a point source of said predetermined diameter or less and spaced apart from the patient said predetermined distance, or both, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872